Citation Nr: 1527282	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 22, 2009 for the grant of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to July 1985.  He died in February 2005.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In her May 2010 substantive appeal (VA Form 9), the Veteran's surviving spouse (W.S.) (who was the original appellant in the instant appeal) requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference.  She was notified that her Board hearing had been scheduled for a date in January 2011 by way of a December 2010 letter.  This letter was sent to her address of record and was not returned as undeliverable.  A copy of this letter was also sent to her representative.  W.S. failed to appear for the scheduled Board hearing, and offered no explanation as to why she failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

W.S. died in June 2012, prior to the promulgation of a decision in this appeal.  Hence, the Board dismissed the appeal in September 2013 due to the death of W.S.  The appellant has been substituted for W.S. for purposes of processing the claim to completion.  38 U.S.C.A. § 5121A.


FINDINGS OF FACT

1.  The claim of service connection for the cause of the Veteran's death was initially denied in a July 2005 decision as a complete marital history of W.S. and the Veteran had not been submitted; new and material evidence was received within a year of the July 2005 decision and the claim was readjudicated and again denied in an August 2006 decision; W.S. did not appeal that determination and new and material evidence was not received within a year of its issuance.

2.  A petition to reopen the claim of service connection for the cause of the Veteran's death was received on January 22, 2009, and there is no evidence of any unadjudicated formal or informal petition to reopen the claim of service connection for the cause of the Veteran's death subsequent to the August 2006 decision and prior to January 22, 2009. 


CONCLUSION OF LAW

The criteria for an effective date earlier than January 22, 2009 for the grant of service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. 
§§ 5110(a), 7105 (d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 3.400, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The instant appeal arises from disagreement with the effective date assigned after the grant of service connection for the cause of the Veteran's death.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified relevant post-service private medical records.  In addition, a VA medical opinion was obtained in support of the claim of service connection for the cause of the Veteran's death.

In a May 2005 statement (VA Form 21-4138), W.S. reported that the Veteran had received treatment at the VA Medical Centers in Tuscaloosa, Alabama and Jackson, Mississippi.  There are no VA treatment records in the claims file or among the paperless records.  Nevertheless, any VA treatment records would not be relevant to the effective date issue on appeal because the effective date turns on when a claim was filed.  There is no indication or allegation that any information contained in any VA treatment records could show that an earlier claim for benefits was filed with VA.  In this regard, treatment records cannot constitute an original claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).

There is no other reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the appellant in substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date of service connection for the cause of the Veteran's death is January 22, 2009, the date that W.S.'s petition to reopen the claim of service connection for the cause of the Veteran's death was received.  In March 2005, W.S. submitted an informal claim of service connection for the cause of the Veteran's death (see the March 2005 "Statement in Support of Claim" form (VA Form 21-4138)).  This claim was received by the RO on April 12, 2005.  A formal claim of service connection for the cause of the Veteran's death (VA Form 21-534) was received by the RO on April 26, 2005.  The RO denied the claim of service connection for the cause of the Veteran's death by way of a July 2005 decision because W.S. had not submitted a complete marital history for herself and the Veteran.  Specifically, the July 2005 decision explained that W.S. had submitted an incomplete "Declaration of Status of Dependents" form (VA Form 21-686c).  

New and material evidence was submitted within a year of the July 2005 decision including, but not limited to, a new VA Form 21-686c which includes additional information not contained on the previously submitted VA Form 21-686c.  As such, the July 2005 decision did not become final.  See 38 C.F.R. § 3.156(b).  However, the RO readjudicated and again denied the claim of service connection for the cause of the Veteran's death by way of an August 2006 decision, which subsumed the non-final July 2005 decision.  This decision explained that W.S. had not submitted certified copies of public records to indicate that her previous marriage to L.A. had been terminated prior to her marriage to the Veteran.  W.S. was notified of the RO's August 2006 decision, she did not appeal, and new and material evidence was not received within one year of that decision.  Thus, the August 2006 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.
The Board acknowledges that the claims file contains a January 2006 rating decision which grants entitlement to service connection for the cause of the Veteran's death.  However, there is no indication that this decision was ever issued to W.S. in accordance with 38 U.S.C.A. § 5104(a), as there is no notification letter attached to that decision reflecting that it was mailed to W.S.  See Sellers v. Shinseki, 25 Vet. App. 265, 274 (2012) (for an RO decision to be effective, the RO must provide notice in accordance with section 5104(a)).  Moreover, the appellant does not assert, and the record does not otherwise reflect, that she actually received that decision.  See Hauck v. Brown, 6 Vet.App. 518, 519 (1994) (notice defects are not overcome where there is no evidence of actual receipt).  The Board therefore finds that the January 2006 rating decision was not promulgated, and it is not considered a binding decision in this case.  

On January 22, 2009, VA received W.S.'s petition to reopen the claim of service connection for the cause of the Veteran's death.  The RO granted service connection for the cause of the Veteran's death by way of the July 2009 decision, from which the current appeal originates.

In a January 2009 statement, W.S. contended that all of the documents necessary to establish that she was entitled to dependency and indemnity compensation (including divorce decrees showing that previous marriages had been terminated) were submitted by her representative either in conjunction with her initial March 2005 claim of service connection for the cause of the Veteran's death or in approximately July or August 2006.  However, there is no evidence of record that any such divorce decrees were submitted prior to January 22, 2009.

In this regard, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Applying this presumption to the instant case, the Board must conclude that if any pertinent documents (including divorce decrees) were actually received by VA in conjunction with the initial March 2005 claim for benefits or in July or August 2006, they would have been date stamped and placed and/or noted in the record.  In the present case, there is simply no documentation that this occurred.  Hence, the Board does not find that the presumption of regularity has been rebutted, and the argument fails.  

The fact remains that W.S. never submitted any unadjudicated formal petition to reopen the claim of service connection for the cause of the Veteran's death subsequent to the August 2006 decision and prior to January 22, 2009, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, January 22, 2009 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. 


ORDER

Entitlement to an effective date earlier than January 22, 2009 for the grant of service connection for the cause of the Veteran's death is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


